 MARQUETTE GENERAL HOSPITALMarquette General Hospital and Michigan Council55,American Federation of State,County &Municipal Employees,AFL-CIO. Case AO-162January 24, 1975ADVISORY OPINIONBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINS, KENNEDY,AND PENELLOThisis a petitionfor an AdvisoryOpinion filed onNovember 19, 1974, by Marquette General Hospital,herein called the Employer, in conformity withSections 102.98 and 102.99 of the Board's Rules andRegulations,Series 8,as amended,seeking a determi-nation whether the Board would assert jurisdictionover the Employer'soperations.Thereafter,onDecember 5, 1974, the Employer filed a brief, urgingthe Board to assert jurisdiction.In pertinent part,the petition and brief allege insubstance:(1) There is currently pending before the MichiganEmployment Relations Commission, Labor Rela-tions Division, herein called the State Commission, apetition in a representation proceeding,Case R 74B-56, filed by Michigan Council 55, American Federa-tion of State, County & Municipal Employees, AFL-CIO. The State Commission has not as yet issued itsdecision and direction of election.(2) The Employer is a nonprofit hospital devoted tothe care of sick and infirm persons.Its gross annualrevenues for the fiscal year 1973-74 exceeded $10million.During the same period, it purchased andreceived drugs and other supplies from sourcesoutside the State of Michigan valued in excess of$50,000.1P.L. 93-360, effective August 25, 1974.sButteMedical Properties,d/b/a Medical Center Hospital,168 NLRB266(1%7).301(3)The State Commission made no findings withrespect to the aforementioned commerce data whichhas neither been admitted nor deniedby the Union.(4)No representation proceeding involving thesame labor disputes is pending before this Board.(5) Although served with a copy of the petition forAdvisory Opinion,no responseas provided by theBoard's Rules and Regulations has been filed by theUnion or the State Commission.On the basis of the foregoing, the Board is of theopinion that:1.The Employer is a nonprofit hospital devotedto the care of sick and infirm persons.2.Recent amendments to the National LaborRelations Act 1 extended the Board's jurisdiction tononprofit hospitals. The Board has previously assert-ed jurisdiction over proprietary hospitals which comewithin its statutory jurisdiction and have an annualgross volume of $250,000.2 Inasmuch as the Employ-er here meets our basic jurisdictional standard, andhas a gross annual revenue of approximately $10million which meetsany ofour existing monetarystandards, we conclude that the Board would assertjurisdiction herein.We leave to subsequent adjudica-tion the determination of the precise monetarystandard to be applied to nonprofit hospitals.3 TheEmployer, having a totalannual grossvolume of $10million,and having engaged in interstate commerceso asto be within our statutory jurisdiction, clearlyfallswithin any of the Board's discretionary jurisdic-tional standards.4Accordingly, the parties are advised, under Section102.103 of theBoard's Rules and Regulations, thaton the allegations herein presented the Board wouldassert jurisdiction over the operations of the Employ-erwith respect to labor disputes cognizable underSections 8, 9, and 10 of the Act.9Cf.Cornell University,183 NLRB 329, 334(1970).4Yale-New Haven Hospital,214 NLRB No. 34(1974).216 NLRB No. 44